                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


KYLE BLAKE,                                  )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      CASE NO. 2:19-CV-00243-RAH-SMD
                                             )
CITY OF MONTGOMERY,                          )
                                             )
      Defendant.                             )

     PLAINTIFF’S SUPPLEMENTAL MEMORNADUM BRIEF IN OPPOSITION TO
              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       COMES NOW the Plaintiff, Kyle Blake, by and through his undersigned counsel of record,

pursuant to Rule 56(d) of the Fed.R.Civ.P., and this Court’s Order (Doc.38), and files his

Supplemental Memorandum Brief in Opposition to the Defendant’s Motion for Summary

Judgment. The Plaintiff hereinafter refers to Defendant City of Montgomery as (“the City”) and/or

the Montgomery Fire Department (“MFD”).

I.     SUPPLEMENTAL FACTS

       Declaration of Ashley Payton (Plaintiff’s Exhibit 9): Ashley Payton (“Captain Payton”)

was employed by MFD from 1999 until 2019, and, in 2018, served as Captain at Station 6 and as

a supervisor of Lt. Blake, who worked as a medic on “Rescue 90.” (Payton Declaration, ¶ 2 and

4). Captain Payton also served on the MFD Peer Support Team and helped firefighters needing

assistance addressing many issues, including physical injuries and mental issues.         (Payton

Declaration, ¶ 3). Although Fire Chief Jordan often spoke about how the MFD was short on

manpower, and advised the firefighters that overtime and double shifts (48-hour shifts) would end,

the 48-hour shifts continued. (Payton Declaration, ¶ 6).
       Captain Payton knew that Lt. Blake had requested a transfer from “Medic 90” due the

number of runs each day and due to 48-hour shifts that continued. Captain Payton had also heard

Lt. Blake discuss his need to transfer from “Medic 90” with Captain Jonathan Phillips at Station

6. (Payton Declaration, ¶ 9). When a firefighter needed to address a professional or personal

issue, he normally followed the chain of command. (Payton Declaration, ¶ 8).

       On the morning of August 22, 2018, Captain Payton learned that Lt. Blake had informed

District Chief Hackett that he could no longer work the continued 48 hour shifts as a medic.

(Payton Declaration, ¶ 6). That same morning, Captain Payton informed Chief Hackett that he

had witnessed Lt. Blake at work with a “blank stare,” that he was on the Peer Support Team, and

that he would “reach out to Lt. Blake.” Chief Hackett advised Captain Payton that was a “good

idea.” (Payton Declaration, ¶ 12).

       Later, on the morning of August 22, 2018, Chief Hackett called Captain Payton and

informed him that Lt. Blake had the support of the “Command Staff” that included Fire Chief

Jordan, Chief of Staff Petrey, Assistant Chief Bozeman and Chief Hackett. Chief Hackett

informed Captain Payton that Lt. Blake had not written or signed anything, that Lt. Blake still had

his job, and Lt. Blake would be transferred from his medic position. Captain Payton again advised

Chief Hackett that he would contact Lt. Blake and offer his assistance as a member of the Peer

Support Team. (Payton Declaration, ¶ 13).

       However, minutes later, on the morning of August 22, 2018, Chief Hackett again called

Captain Payton.    This time, Chief Hackett informed Captain Payton, pursuant to specific

instructions from Assistant Chief Bozeman, that he must not to contact Lt. Blake, and that Lt.

Blake was not allowed to return to work. Chief Hackett offered no explanation for this change

regarding Lt. Blake. (Payton Declaration, ¶ 14). After receiving these instructions, Captain Payton



                                                2
did not know if anyone at the MFD offered or provided Lt. Blake any assistance. (Payton

Declaration, ¶ 15).

       Declaration of Tim Petreit (Plaintiff’s Exhibit 10): Tim Petreit (“Petreit”) had a long

career as a firefighter. From 1994 until 2010, Petreit served with the Prattville Fire Department,

and then served with the Montgomery Fire Department (“MFD”) from 2011 until 2019. Petreit

served the MFD as a firefighter, paramedic and training officer, and had achieved the rank of

Lieutenant. (Petreit Declaration, ¶ 2, 3 and 4). While serving with the MFD, the medics made an

average of 300-400 runs each month, or between 10 and 20 runs each day, amounting to

approximately 85% of the calls responded to by the MFD. (Petreit Declaration, ¶ 10).

       MFD personnel were often required to work two straight 24-hour shifts or a “double,” also

known as Designated Overtime or “DOT.” This was used to avoid personnel shortages, and was

compounded by the fact that the MFD was chronically short-staffed, especially medics, similar to

Lt. Kyle Blake. (Petreit Declaration, ¶ 11). While Petreit was employed with the MFD, Fire Chief

Jordon understood that firefighters were required to work these “double” or 48-hour shifts.

However, little, if any, effort was made by the MFD administration to spread the burden more

equitably or address the problem. (Petreit Declaration, ¶ 12).

        Petreit also served on the MFD Peer Support Team that offered “initial assistance and

support to firefighters that may need help coping with many different issues, such as difficult

emergency runs, acute stress, severe burnout, PTSD symptoms, physical threats, and other

emotional issues.” (Petreit Declaration, ¶ 5). The Peer Support Team regularly discussed these

issues, including burnout and potential PTSD, and considered strategies for recognition, mitigation

and prevention. (Petreit Declaration, ¶ 5). Although the MFD was publicly supportive of the Peer




                                                3
Support Team, the MFD also created the appearance that “admitting a problem and accepting help

could adversely affect one’s career. (Petreit Declaration, ¶ 6).

       The Peer Support Team had numerous discussions concerning experienced and potential

burnout of firefighters assigned to medics and ways to help the MFD deal with it, including a

decrease in run volume (increased personnel), or to rotate firefighters out of medics for a period

of recovery. (Petreit Declaration, ¶ 9).       The MFD occasionally granted a requested or

recommended transfer, but often returned the firefighter to the previous position due to inadequate

staffing or other undisclosed reasons. (Petreit Declaration, ¶ 9). The normal process for providing

Peer Support was to meet with the firefighter or crew needing assistance, notify the appropriate

individuals, including the District Chief, and provide feedback and make recommendations for the

safety and well-being of the firefighter. This included “immediate time off, temporary assignment

transfer, or referral for a medical evaluation.” (Petreit Declaration, ¶ 8). The District Chief would

then be expected to provide this information, through the chain of command, to those with

authority to the Fire Chief or an Assistant Chief. (Petreit Declaration, ¶ 8).

       Declaration of Justin M. Smith (Plaintiff’s Exhibit 11): Justin M. Smith (“Lt. Smith”)

is employed by the MFD as a Lieutenant and, in 2018, worked with Lt. Blake as a medic at Station

10. (Smith Declaration, ¶ 2). According to Lt. Smith, the medics at Station 10 made between 300

and 600 runs each month, and were required to work overtime or two 24-hour shifts. (Smith

Declaration, ¶¶ 3 and 4). On the morning of August 22, 2018, Lt. Smith overheard Lt. Blake

inform District Chief Hackett that he did not believe his was able to continue to work repeated 48-

hour shifts. (Smith Declaration, ¶ 5). On the morning of August 22, Lt. Smith agreed to work Lt.

Blake’s overtime shift. Lt. Smith understood that if a medic held to work overtime could find




                                                  4
someone of equal rank to cover the shift, he would not be penalized of reprimanded of doing so.

(Smith Declaration, ¶ 6).

       On the morning of August 22, Lt. Smith advised Chief Hackett that Lt. Blake was severely

burned out due to the burdensome number of runs, the repeated 48 hour shifts and lack of down

time to rest in between. (Smith Declaration, ¶ 6). Chief Hackett told Lt. Smith that he did not

believe Lt. Blake was past the point of no return, and the Command Staff would be providing the

help he needed. Chief Hackett also informed Lt. Smith to keep him informed of any others who

had reached that degree of burn out. (Smith Declaration, ¶ 7).

       On August 24, 2018, when Lt. Blake returned to work for normal duty, Assistant Chief

Bozeman called the station phone and Lt. Smith answered. Chief Bozeman asked to speak to Lt.

Blake. Lt. Smith remained in the room with Lt. Blake and overheard Chief Bozeman speaking

very loudly. When the call ended, Lt. Blake informed Lt. Smith that Bozeman was sending

someone to escort Lt. Blake off the property. Within 30 minutes, Captain Woods arrived at Station

10, asked Lt. Blake to gather his belongings, and that he had been instructed to escort Lt. Blake

off the property. (Smith Declaration, ¶ 8).

       Lt. Smith is unaware of any assistance provided Lt. Blake by the MFD due to his burnout

and fatigue resulting from the continuous overtime and 48-hour shifts. (Smith Declaration, ¶ 9).

However, not long after August 24, 2018, the MFD held a mandatory drill on PTSD. The MFD

also introduced a “DOT” list. This list was to hopefully reduce the frequency of individual

overtime and equally distribute the overtime department wide. (Smith Declaration, ¶ 10).

       Declaration of Todd Wilson (Plaintiff’s Exhibit 12): Todd Wilson (“Capt. Wilson”) is

employed by the MDF, and in 2018, served as Captain over Lt. Blake at Station 10. (Wilson

Declaration, ¶¶ 2 and 3). When Capt. Wilson arrived at Station 10 on the morning of August 22,



                                                5
2018, he learned that Lt. Blake had informed Chief Hackett that he could not handle working

overtime and 48-hour shifts as a medic anymore. (Wilson Declaration, ¶ 8). At that time, Capt.

Wilson approached Lt. Blake and noticed that he was burned out, in a very emotional state, and

upset. (Wilson Declaration, ¶ 9). Capt. Wilson advised Lt. Blake that he understood his emotional

state, and that he should take some time off before making a final decision about what he thought

he needed to do. (Wilson Declaration, ¶ 10).

       Shortly thereafter, on the morning of August 22, 2018, Capt. Wilson called Chief Hackett

and informed him that he had spoken to Lt. Blake, that Lt Blake had been severely burned out,

was very upset and emotional, and that Lt. Blake had not made a rational or final decision about

his job with the MFD. (Wilson Declaration, ¶ 11). Chief Hackett agreed, and told Capt. Wilson

that Lt. Blake had the support of the “Command Staff,” that Lt. Blake could be transferred for the

relief he needed, and that Lt. Blake “was not past the point of no return.” (Wilson Declaration, ¶

12). Later that day, Capt. Wilson again talked to Lt. Blake and informed him what Chief Hackett

had said about getting the support and relief he needed, and that he “was not past the point of no

return.” (Wilson Declaration, ¶ 13).

       Several days later, Capt. Wilson was “shocked” to learn that Assistant Chief Bozeman had

instructed Lt. Blake not to return to work. (Wilson Declaration, ¶ 14). After speaking with Chief

Hackett on August 22, 2018, Capt. Wilson is unaware of anyone from the MFD who offered or

provided any assistance to Lt. Blake. (Wilson Declaration, ¶ 15).

II.    LAW AND ARGUMENT

       A. FMLA - SUFFICIENT NOTICE

       As stated in Plaintiff’s initial brief, when the employee "gives sufficient notice to his

employer that potentially FMLA-qualifying leave is needed, the employer must then ascertain



                                                6
whether the employee's absence actually qualifies for FMLA protection." Wai v. Fed. Express

Corp., 461 Fed. Appx. 876, 882 (11th Cir. 2012); Cruz v. Publix Super Markets, Inc., 428 F.3d

1379, 1383 (11th Cir. 2005) (citing Strickland v. Water Works & Sewer Bd., 239 F.3d 1199, 1209

(11th Cir. 2001); (citing 29 C.F.R. § 825.303(b)(Emphasis added). In the case of unforeseeable

need to take FMLA-qualifying leave, "an employee must provide notice to the employer as soon

as practicable under the facts and circumstances of the particular case." 29 C.F.R. § 825.303(a).

Depending on the situation, such information may include that a condition that renders the

employee unable to perform the functions of the job[.]" 29 C.F.R. § 825.303(b). "As a general rule,

an employee need not explicitly mention the FMLA when giving notice to h[is] employer." White

v. Beltram Edge Tool Supply, Inc., 789 F.3d 1188, 1196 (11th Cir. 2015) (citing 29 C.F.R. §

825.303(b)).

       "Adequacy of notice is consistently regarded as a finding of mixed fact and law. 'The

question of whether notice was given, and if so, what the notice consisted of and when it was

given, is one of fact.'" Smith v. Constr. Datafax, Inc., 871 F. Supp. 2d 1226, 1237 (N.D. Ala. 2012)

(quoting Cavin v. Honda of Am. Mfg., 346 F.3d 713, 725 (6th Cir. 2003)). "There are no categorical

rules governing the content of notices - i.e. what is sufficient to put an employer on notice and

what is not," and an employee is not required to utter "magic words." Smith, 871 F. Supp. 2d at

1236. All that is required is "enough information to put the employer on notice that an event

described in the FMLA may have occurred." Id. (citing Cruz, 428 F.3d at 1383-84)(Emphasis

added). Verbal notice can be sufficient, 29 C.F.R. §§ 825.302(c), 825.303(b); See Cruz, supra, at

1383-84; Woods v. DaimlerChrysler Corp., 409 F.3d 984 (8th Cir. 2005); and Cavin v. Honda of

Am. Mfg., 346 F.3d 713 (6th Cir. 2003).




                                                 7
       The employee does not need to expressly assert rights under the FMLA, or even mention

the FMLA, so long as the employee conveys enough information to put the employer on notice

that an event described in the FMLA may have occurred. See Cruz, 428 F.3d at 1383-84 (citations

omitted). There are no categorical rules governing the content of notices - i.e. what is sufficient to

put an employer on notice and what is not - instead courts recognize that "[w]hat is practicable,

both in terms of the timing of the notice and its content, will depend upon the facts and

circumstances of each individual case." Smith, supra, at 1236 (citing Cavin v. Honda of Am.

Manufacturing, Inc., 346 F.3d 713, 724 (6th Cir. 2003) (quoting Manuel v. Westlake Polymers

Corp., 66 F.3d 758, 764 (5th Cir. 1995)). (Emphasis added).

       Taking into consideration all of the facts, including the additional pertinent information

presented in the Declarations of two former MFD firefighters, Ashley Payton and Tim Petreit, and

Lt. Smith and Captain Wilson, there exists a jury question of whether the MFD was with sufficient

notice that Lt. Blake needed potentially FMLA-qualifying leave. According to Tim Petreit, the

MFD was well aware of how the “double” 48-hour shifts caused medics to suffer acute stress,

severe burnout, PTSD, or other physical and mental issues. The MFD had provided other

firefighters and medics “immediate time off, temporary assignment transfer, or referral for a

medical evaluation.”    The MFD Peer Support Team had regularly discussed issues, including

burnout and potential PTSD, and offered strategies for recognition, mitigation and prevention.

(Petreit Declaration, ¶ 5)(Ex. 10).

       In addition the MFD Peer Support Team had received training and followed the MFD

procedure acknowledged by Chief Jordan. (Jordan Dep. 37:2–8) (Ex. 4). After contacting and

meeting with the firefighter, Peer Support notified appropriate individuals, including the District

Chief, and made recommendations for the safety and well-being of the firefighter. The District



                                                  8
Chief then provided this information, through the chain of command, to the Fire Chief or an

Assistant Chief. (Petreit Declaration, ¶ 8)(Ex. 10).

       With the MFD’s understanding of the 85% number of runs made by medics, the excessive

overtime (“double” or 48-hour shifts) worked, the assistance provided by the trained and certified

Peer Support Team, including meetings, recommendations and relief offered by the Support Team,

the MFD had more than sufficient notice that medics, such as Lt. Blake, could need potentially

FMLA-qualifying leave. As reported by the Montgomery Advertiser, the City’s Director of Public

Safety Ronald Sams acknowledged the MFD’s excessive overtime and its potential harmful and

dangerous effects on firefighters and medics. Montgomery Advertiser, Sept. 6th, 2018. (Ex. 3)

       In this case, Lt. Blake had previously requested a transfer from his medic unit, and the

MFD and Fire Chief had approved this transfer. (D00094)(Ex. 1). When this authorized transfer

never occurred, Lt. Blake repeatedly discussed with his supervisors his need to transfer from the

overwhelming demands of his medic position on “Rescue 90.” (Payton Declaration ¶¶ 9 and

10)(Ex. 9). On the morning of August 22, 2018, when Lt. Blake learned that he was being assigned

to work back-to-back “double” 48-hour shifts (August 21 – 22; and August 24- 25), he informed

District Chief Hackett that he could not do these 48-hour shifts anymore. (Blake Dep. pp. 54:18

through 55:15)(Ex.2); (Smith Declaration, ¶ 5)(Ex. 11); (Wilson Declaration, ¶ 8)(Ex. 12).

       Lt. Blake had completed his scheduled 24-hour shift on August 21, and made sure the 24-

hour overtime shift for August 22 was covered. (Blake Dep. p.59:2-13). Lt. Smith agreed to work

Lt. Blake’s overtime shift, and understood Lt. Blake would not be penalized of reprimanded.

(Smith Declaration, ¶ 6)(Ex. 11). Capt. Wilson, Lt. Blake’s supervisor, noticed Lt. Blake was

burned out, in a very emotional state, and upset. (Wilson Declaration, ¶ 9)(Ex. 12). Capt. Wilson

advised Lt. Blake he understood his emotional state, and he should take some time off before



                                                9
making a final decision about what he thought he needed to do. (Wilson Declaration, ¶ 10)(Ex.

12). On the morning of August 22, both Capt. Wilson and Lt. Smith also informed Chief Hackett

how Lt Blake had been severely burned out, and was very upset and emotional due to the

burdensome number of runs, repeated 48 hour shifts and lack of down time to rest between runs.

(Smith Declaration, ¶ 6)(Ex. 11); (Wilson Declaration ¶¶ 11 and 12)(Ex.12).

       Chief Hackett informed Capt. Wilson and Lt. Smith that Lt. Blake had the support of the

Command Staff, he was “not past the point of no return,” and the Command Staff would be

providing Lt. Blake the help he needed. (Smith Declaration, ¶ 7)(Ex. 11);(Wilson Declaration, ¶

12)(Ex.12).

       That same morning, on August 22, 2018, Chief Hackett wrote a Memorandum to Assistant

Chief Bozeman, specifically explaining in paragraphs 2 and 3 of this memorandum he had learned

about how Lt. Blake was suffering from severe burnout, and Captain Payton, from the Peer Support

Team, was going to contact Lt. Blake. Chief Hackett also documented Lt. Blake was not at a

“point of no return,” and “once he settles down and begins to think about the situation,” Lt. Blake

would have “the support of the Command Staff.” (D000045-46) (Ex. 1). Captain Payton informed

Chief Hackett he also had witnessed Lt. Blake with a “blank stare,” and was going to “reach out

to Lt. Blake.”    Chief Hackett agreed, stating this was a “good idea.” (Payton Declaration, ¶

12)(Ex.9), (D000045-46) (Ex. 1).

       Later that morning, on August 22, 2018, Chief Hackett called Captain Payton and informed

him Lt. Blake had the support of the “Command Staff,” Lt. Blake had not written or signed

anything, and still had his job, and Lt. Blake would be transferred from his medic position. Captain

Payton again advised Chief Hackett he would contact Lt. Blake. As a member of the Peer Support

Team, Captain Payton reiterated to Chief Hackett he would contact Lt. Blake and offer his



                                                10
assistance. (Payton Declaration, ¶ 13)(Ex. 9). In another telephone conversation later that same

day, Chief Hackett also advised Lt. Blake he had the “Command Staff’s support”. (Blake Dep.

62:9 – 65:20) (Ex 3).

       To reiterate, the City was well aware of MFD firefighters and medics working excessive

overtime and 48-hour shifts, and how this was causing many to suffer acute stress, severe burnout,

PTSD symptoms, and other physical and/or emotional issues. (Petreit Declaration, ¶ 5)(Ex. 10).

More importantly, on the morning of August 22, 2018, the MFD learned, both verbally and in

writing, how Lt. Blake was experiencing severe “burnout” or fatigue, and was in a possible

unstable emotional or dangerous condition. The MFD Peer Support Team was prepared to assist.

The MFD had “sufficient notice” of Lt. Blake’s need for potentially FMLA-qualifying leave.



       B. CITY’S BURDEN UPON RECEIVING SUFFICIENT NOTICE

       When the employee “gives sufficient notice to his employer that potentially FMLA-

qualifying leave is needed, the employer must then ascertain whether the employee’s absence

actually qualifies for FMLA protection.” Wai v. Fed. Express Corp., 461 Fed. Appx. 876, 882 (11th

Cir. 2012)., Cruz, 428 F.3d at 1383 (citing Strickland, supra at 1209 (citing 29 C.F.R. §

825.303(b))(Emphasis added). When an employee requests FMLA leave, or when the employer

acquires knowledge that an employee’s leave may be for an FMLA-qualifying reason, the

employer must notify the employee of the employee’s eligibility to take FMLA leave within five

business days, absent extenuating circumstances. 29 C.F.R. § 825.300(b)(1) (emphases added). ).

Once such notice is given, the burden is on the employer to “ascertain whether the employee’s

absence actually qualifies for FMLA protection.” Cruz, 428 F.3d at 1383. (Emphasis added).




                                               11
       In this case, the facts reveal both the actions taken, and responsibilities ignored, after the

MFD received sufficient notice concerning Lt. Blake on the morning of August 22, 2018. As

represented in Plaintiff’s initial Brief (Doc.33, pp. 7-8), Fire Chief Miford Jordan reviewed Chief

Hackett’s Memorandum. (Jordan Dep. 28:10-17) (Ex. 4). Chief Jordan took no action to determine

Lt. Blake’s physical or mental condition by speaking to Lt. Blake or to anyone else. (Jordan Dep.

29:10 – 30:16) (Ex. 4). According to Chief Jordan, that was not his responsibility. (Jordan Dep.

34:6–17) (Ex. 4). However, Chief Jordan acknowledged the Peer Support Team: “Anyone that

has burnout has an issue mentally … and there was a “peer group, which is members that’s been

trained, certified by agency to help our personnel with any issues and make recommendations to

supervisors.” (Jordan Dep. 37:2–8) (Ex. 4)(Emphasis added).

       Nonetheless, Chief Jordan knew of no action taken help Lt. Blake. (Jordan Dep. 37:9–22)

(Ex. 4); and expressed no opinion about whether Lt. Blake needed the relief referenced by Chief

Hackett. (Jordan Dep. 52:5–15) (Ex. 4). Chief Jordan left any decisions and how to “deal with

[Lt. Blake’s] situation” with Chief of Staff Petrey, Assistant Chief Bozeman and Chief Hackett,

(Jordan Dep. 54:2–21) (Ex. 4). Chief Bozeman had the authority to address each issue raised in

Chief Hackett’s memorandum concerning Lt. Blake and written on the morning of August 22.

(Jordan Dep. 66:2-10) (Ex. 4)(Emphasis added).

       With more than sufficient notice of Lt. Blake’s potentially FMLA-qualifying need, and

with the trained Support Team ready to address and determine Lt. Blake’s serious condition,

Assistant Chief Bozeman simply ignored the City’s responsibilities. As confirmed by Captain

Payton of the Peer Support Team: “Chief Hackett informed me that Assistant Chief Bozeman had

given him specific instructions that I must not contact Lt. Blake and that Lt. Blake was not allowed

to come back to work.” (Payton Declaration, ¶ 14)(Ex.9). (Emphasis added).



                                                12
       On August 24, 2018, when Lt. Blake returned to work for normal duty, Assistant Chief

Bozeman sent Captain Woods to Station 10, with instructions to escort Lt. Blake off the property.

(Smith Declaration, ¶ 8).    Capt. Wilson was “shocked” to learn Assistant Chief Bozeman had

instructed Lt. Blake not to return to work. (Wilson Declaration, ¶ 14)(Ex.12). Captain Wilson and

Lt. Smith confirmed they knew of no assistance provided Lt. Blake by the MFD due to his burnout

and fatigue resulting from the continuous overtime and 48-hour shifts. (Smith Declaration, ¶ 9)(Ex.

11); (Wilson Declaration, ¶ 15)(Ex.12). However, soon after August 24, 2018, the MFD held a

mandatory drill on PTSD; and also introduced a “DOT” list in an effort to reduce the frequency of

individual overtime and equally distribute overtime department wide. (Smith Declaration, ¶ 10).

       All of these significant facts further clarify the City’s failure to “ascertain whether Lt. Blake

qualified for FMLA protection.” Cruz, supra, at 1383. This evidence also reveals how the City

intentionally elected to ignore and avoid its responsibilities as Lt. Blake’s employer under the

FMLA.     The City expressly prohibited the Peer Support Team, Captain Payton or others from

contacting Lt. Blake to ascertain his condition and need for leave or medical assistance. Rather

than allow trained and certified members of the Support Team to meet with Lt. Blake, evaluate his

physical and mental state, and make informed recommendations to the District Chief for his safety

and well-being, the City immediately disregarded Lt. Blake’s potential FMLA protections, merely

asserting Lt. Blake was no longer employed. On the morning of August 24, 2018, when Lt. Blake

returned to Station 10 in an effort to serve his scheduled shift, the MFD engaged in further

humiliation, ordering Lt. Blake’s removal from the property in front of his fellow firefighters.

(Smith Declaration, ¶ 8)(Ex. 11).




                                                  13
III.   CONCLUSION

       The Plaintiff adopts and incorporates herein each of the facts and legal arguments made in

the Plaintiff’s Brief in Opposition to Defendant’s Motion for Summary Judgment. (Doc.33). The

Plaintiff asserts that the additional facts and argument presented to the Court pursuant to Rule

56(d) and this Court’s Order (Doc. 38), further document and clarify each of Plaintiff’s claims:

FMLA Interference, FMLA Retaliation, and the City’s failure to provide Lt. Blake notice and a

hearing in violation of his Constitutional Right to Procedural Due Process.

       The Plaintiff respectfully maintains the Defendant has not met its initial burden of

adequately representing the absence of a genuine issue of material fact as to each of Plaintiff’s

claims. Moreover, in opposing the Defendant’s Motion, the Plaintiff respectfully asserts he has

presented specific facts establishing a genuine issue of fact as to each of his claims. For the

foregoing reasons, the Defendant’s Motion for Summary Judgment must be denied.


                                             Respectfully submitted,

                                             /s/ K. David Sawyer
                                             K. David Sawyer
                                             516 S. Perry Street, Suite 3-D
                                             Montgomery, AL 36104
                                             Telephone: (334) 356-4301
                                             Facsimile: (334) 263-2321
                                             kdsawyer64@outlook.com
                                             Counsel for Plaintiff Kyle Blake


                                             /s/ Julian L. McPhillips, Jr.
                                             JULIAN L. McPHILLIPS, JR.
                                             McPhillips Shinbaum, LLP
                                             516 S. Perry Street Montgomery, AL 36104
                                             Telephone: (334) 262-1911
                                             Facsimile: (334) 263-2321
                                             julianmcphillips@msg-lawfirm.com
                                             Counsel for Plaintiff Kyle Blake



                                               14
                                CERTIFICATE OF SERVICE

       I certify that on this 20th day of April, 2020, I have served a copy of the above Plaintiff’s

Supplemental Brief in Opposition to the Defendant’s Motion for Summary Judgment on the

following counsel for the named Defendant:


Christopher R. East
City of Montgomery
City Attorney’s Office
PO Box 1111
Montgomery, Alabama, 36101
(334) 625-2050 telephone
(334) 625-2310 facsimile
ceast@montgomeryal.gov


                                              /s/ K. David Sawyer
                                              K. David Sawyer
                                              Counsel for Plaintiff, Kyle Blake




                                                15
